Citation Nr: 1453238	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 088A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's mother


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.  He died in December 2008.  The appellant is the Veteran's father. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a denial that was sent to the appellant in August 2010 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board notes that the Veteran's mother also filed a claim for service connection for cause of death, that claim was denied, a notice of disagreement was filed in January 2010 and a Statement of the Case issues in May 2010.  The Veteran's mother did not file a substantive appeal.

The current claim was filed by the Veteran's father, and as such, new and material evidence is not required to reopen a claim, since this current claim is made by a different claimant.

The appellant and the Veteran's mother testified before the undersigned Veterans Law Judge at a travel board hearing at the RO in August 2013, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in 2008 as the result of acute alcohol intoxication.  

2.  At the time of death, service connection was not in effect for any disability. 

3.  The evidence of record shows that the Veteran's death was caused by his willful misconduct. 
CONCLUSIONS OF LAW

1.  The Veteran's death was not incurred in the line of duty because it was the result of his own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1 (m), (n), 3.301 (2014). 

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the appellant's claim to entitlement to service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant was provided notice in a July 2010 letter, prior to adjudication, of the requirements for entitlement to service connection for cause of death.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of Appeals for Veterans Claims (Court) held that in a claim for benefits for the cause of the Veteran's death, VA's duty to notify under 38 U.S.C.A  § 5103(a) must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The record reflects that the RO provided the appellant with the notice required under the VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007) by the letter dated in July 2010.  At the time of the Veteran's death, he was still in service, which means that service connection was not in effect for any disability.  The appellant was advised in the letter of the criteria for service connection for the cause of the Veteran's death as well as provided information as to the assistance VA would provide in helping him secure evidence in support of the claim.  He was also informed in the letter as to effective dates if his reopened claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to obtain all evidence necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(a), see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2009).  An army Criminal Investigation Command (CID) investigation of the circumstances of the Veteran's death is of record.  No medical opinion was obtained by VA because the COD report and autopsy report provide the necessary information relating to the Veteran's cause of death and no additional information is needed.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the appellant's cause of death claim decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of his claim, including by testifying at his August 2013 hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2013 travel board hearing, the appellant's representative, The American Legion, and the undersigned VLJ asked the appellant and his wife questions to elicit their contentions about the Veteran's death.  The appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the appellant's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Analysis of the Claims

The appellant is seeking service connection for the cause of the Veteran's death, as he and his wife believe that his death was probably due to "foul play" and not to alcohol intoxication.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

For claims filed after October 31, 1990, as in this case, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits the payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences; mere technical violation of police regulations or ordinances do not per se constitute willful misconduct; and willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, if in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. See 38 C.F.R. § 3.301(c)(2). 

A finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran was found deceased in his bed on December [redacted], 2008 and a CID investigation was performed.  According to the March 2009 Line of Duty Investigation report, the Veteran was off duty from December 19, 2008 to December [redacted], 2008 for the weekend.  He was discovered in his room nonresponsive by his section sergeant and the unit's First Sergeant on the morning of December [redacted], 2008 after he did not report for PT formation and accountability formation.  Military Police were called and the Veteran was transported to the emergency room, where attempts to revive him were unsuccessful and he was pronounced dead by an emergency room physician.  The cause of death was acute ethanol intoxication, which was listed in the autopsy examination report.  The toxicology report found no other drugs in his system.  The toxicology test, taken from vitreous eye fluid, found .49 Blood Alcohol Content in his system.  His death was considered an accident.

Criminal Investigation Division (CID) conducted a canvass interview of soldiers in the Veteran's unit to investigate the circumstances surrounding his death.  Several soldiers were identified as drinking with the Veteran the night of December 19, 2008.  He was identified as a heavy drinker by one soldier, while another soldier said that the Veteran consumed alcohol on a daily basis.  On December 19, 2008, the Veteran drank heavily and was carried back to his room by a fellow soldier because he was drunk.  He was last seen the following day, December 20, 2008, in the afternoon, apparently sober.  There was no evidence that the Veteran was not mentally sound at or around the time of his death.  The Veteran was under no alcohol restriction prior to his death and was of age to use alcohol.  He was considered a good soldier.

Based on the autopsy examination report and witness statements, it was concluded that there was no evidence to suggest the Veteran's death was caused by other than self-intoxication.  Consequently, it was concluded that the Veteran did not die in the line of duty and that his death was due to his own willful misconduct.

The appellant and his wife testified at the August 2013 travel board hearing that there may have been "foul play" involved in the Veteran's death because he was reported to be a good soldier and it is hard to believe that he could be considered a good soldier and also considered a drunk.  They also contended that the finding of alcohol intoxication may have been a cover up because the service was negligent in not finding the Veteran's body for three days after his death, at which time his body was decomposing, making an accurate autopsy difficult.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the appellant and his wife are competent to report their observations as to the Veteran's character prior to his death, they are not competent to opine as to an etiological relationship involving the Veteran's death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board regrettably concludes that the claim for service connection for the cause of the Veteran's death must be denied.  The March 2009 CID report contains highly probative evidence showing that the Veteran died of acute alcohol intoxication, with a blood alcohol level of .49.  No other drugs were found in his system.  Fellow soldiers reported that he had a history of drinking.  The evidence of excess drinking by the Veteran, based on the autopsy findings and the statements from other soldiers, is substantial and sufficient to rebut a finding that death was in the line of duty.  Moreover, the appellant has presented no probative (i.e., competent, credible, and factually informed) evidence to support his lay assertions that the Veteran's death is due to foul play or a cover-up and not due to acute alcohol intoxication. 

Although the Board acknowledges the sincerity of the appellant's beliefs that the Veteran death was in the line of duty and not due to willful misconduct, the Board concludes that the Veteran's military service did not cause or contribute to his death.  

For these foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.






ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


